UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1802


In re: JOHN DOE,

                    Petitioner.



               On Petition for Writ of Mandamus. (7:01-cr-00027-BO-1)


Submitted: November 30, 2020                                 Decided: December 3, 2020


Before KING and MOTZ, Circuit Judges, and SHEDD, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


John Doe, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       John Doe petitions for a writ of mandamus, alleging that the district court has unduly

delayed in ruling on his second motion for bond pending appeal. He seeks an order from

this court directing the district court to act. The present record does not reveal undue delay

in the district court. Accordingly, we deny the mandamus petition. We grant the motion

to proceed by pseudonym and deny the motion to expedite as moot. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                        PETITION DENIED




                                              2